Case 1:20-cv-00874-MN-CJB Document 12 Filed 11/20/20 Page 1 of 2 PageID #: 355



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 CORETEK LICENSING LLC,
                                                     Civil Action No.: 1:20-cv-00874-MN-CJB
              Plaintiff,

       v.                                            TRIAL BY JURY DEMANDED

 SNAP INC.,

              Defendant.

                                JOINT MOTION TO DISMISS

       WHEREAS, Plaintiff Coretek Licensing LLC (“Plaintiff”) and Defendant Snap Inc.

(“Snap”) have resolved Plaintiff’s claims for relief against Snap.

       NOW, THEREFORE, Plaintiff and Snap, through their attorneys of record, request this

Court to dismiss Plaintiff’s claims for relief against Snap with prejudice, and with all attorneys’

fees, costs of court and expenses borne by the party incurring same.

Dated: November 20, 2020                             Respectfully submitted,

Of counsel:                                          CHONG LAW FIRM PA

Andrew S. Curfman (Pro hac vice)                     /s/Jimmy Chong
SAND, SEBOLT & WERNOW CO., LPA                       Jimmy Chong (#4839)
Aegis Tower – Suite 1100                             2961 Centerville Road – Suite 350
4940 Munson Street NW                                Wilmington, Delaware 19808
Canton, Ohio 44718                                   Telephone: (302) 999-9480
Telephone: (330) 244-1174                            Facsimile: (877) 796-4627
Facsimile: (330) 244-1173                            Email: chong@chonglawfirm.com
Email: andrew.curfman@sswip.com                      ATTORNEYS FOR PLAINTIFF
Case 1:20-cv-00874-MN-CJB Document 12 Filed 11/20/20 Page 2 of 2 PageID #: 356




                                          MORRIS, NICHOLS, ARSHT &
                                          TUNNELL LLP

                                          /s/ Jack B. Blumenfeld
                                          Jack B. Blumenfeld (#1014)
                                          1201 North Market Street
                                          PO Box 1347
                                          Wilmington, Delaware 19899
                                          Telephone: (302) 658-9200
                                          Email: jblumenfeld@mnat.com

                                          ATTORNEY FOR DEFENDANT




                                      2
